Citation Nr: 0924089	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-36 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Thad J. Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981, 
from July 1981 to July 1985, and from November 1986 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision, which denied 
service connection for hearing loss and tinnitus.  

A decision review officer (DRO) hearing at the RO in Des 
Moines, Iowa was held on May 2007.  In his Form 9, the 
Veteran requested a hearing before the Board.  However, in 
May 2009, the Veteran withdrew his request for such a 
hearing.  The Board may proceed with the adjudication of this 
claim.  

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, VA treatment notes, dated in July 2008, reveal 
that the Veteran qualified for hearing aides and was fitted 
for them at that time.  The Board finds that while the 
records pertain to the Veteran's hearing loss, they are 
duplicative because the other post-service medical records 
already establish a current disability and these VA treatment 
notes do not speak to incurrence or nexus.  As such, the 
Board may proceed.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is not 
related to a disease or injury to include any acoustic trauma 
in service; hearing loss was not manifest within one year of 
service discharge.

2.  The Veteran's tinnitus is not related to a disease or 
injury to include any acoustic trauma in service.  



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service; and sensorineural hearing loss may 
not be presumed to have been incurred therein.  38 U.S.C.A. § 
1101, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).   

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistant Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, 
letters dated in November 2005 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.   The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a March 2006 medical examination to 
obtain an opinion as to whether his hearing loss and tinnitus 
can be directly attributed to service.  The Board has 
reviewed the March 2006 VA examination and determines that 
the opinion obtained in this case is more than adequate, as 
it is predicated on a full reading of medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the results of hearing tests 
performed during service, as well as the previous 
evaluations.  The examiner provided a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  
During the examination, the Veteran reported occasional 
difficulty understanding speech at a distance and constant 
unlocalized ringing in his ears.  It appears that the 
examiner noted how the Veteran's disabilities affected his 
occupational functioning and daily activities.  Further, the 
Veteran has not demonstrated any prejudice caused by a 
deficiency in the examination.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Further examination 
or opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the Veteran's 
military service

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 

II.	Service Connection

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus as a result of service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  With respect to the claim of service connection for 
a hearing loss disability, the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Further, 38 C.F.R. § 3.385, 
discussed below, operates to establish when a hearing loss 
can be service connected.  Hensley at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he suffers from a hearing loss 
disability as a result of significant in-service noise 
exposure.  By way of background, the Veteran's DD Form 214, 
from May 1990 to September 1993, provides that the Veteran 
was a systems organization maintenance technician.  It is 
unclear from his service records whether he was exposed to 
acoustic trauma.  However, even assuming that the Veteran was 
exposed to in-service acoustic trauma, service connection for 
a bilateral hearing loss disability and tinnitus are not 
warranted.  

Post-service medical records indicate that the Veteran 
suffers from tinnitus and asymmetrical hearing loss.  The VA 
examination report reveals that the Veteran's left ear 
hearing acuity does not reach the level of disability under 
38 C.F.R. § 3.385.  Without any medical evidence of a current 
hearing loss disability of the left ear, service connection 
cannot be granted.  See Degmetich, supra.  As such, the Board 
turns to the issues of incurrence and nexus issues for his 
tinnitus and right ear hearing loss.  

The Veteran's service treatment records do not reflect 
complaints, treatment or a diagnosis of hearing loss of the 
right ear or tinnitus despite the numerous audiometric 
examinations that he submitted to throughout his service.  
His final separation examination in August 1993 included an 
audiometric examination wherein his pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15
LEFT
5
0
0
0
15

During the examination, the Veteran expressly denied 
experiencing any hearing loss and did not complain of 
tinnitus.  The Veteran's hearing does not reach the levels to 
constitute a disability under VA regulations.  See 38 C.F.R. 
§ 3.385.  

The first post-service treatment record indicates a complaint 
for hearing problems in October 2003.  In this private 
treatment note, the Veteran complained of tinnitus and had 
been told by previous providers that it was part of the 
normal aging process.  However, the Veteran disagreed and 
sought a more in-depth evaluation because he believed he was 
too young to experience ringing in his ears.  The examiner, 
at that time, diagnosed the Veteran with tinnitus but offered 
no opinion as to the etiology of his tinnitus.  

The Veteran underwent a March 2006 VA audio examination where 
he was diagnosed with asymmetrical sensorineural hearing loss 
and tinnitus.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
45
50
LEFT
10
10
5
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner reviewed the claims file, 
to include the audiometric examinations at enlistment, during 
service, and at separation, which indicated hearing within 
normal limits in both ears.  The Veteran complained of 
occasional difficulty understanding speech at a distance and 
also constant unlocalized tinnitus.  He reported first 
noticing tinnitus in 2003.  He noted that his in-service 
noise exposure included several years assigned to the flight 
line, either as an aircraft mechanic or evaluating flight 
status onboard the aircraft.  He also revealed civilian noise 
exposure to include occasional hunting, household 
tools/machinery, and occasional aircraft noise as a result of 
his occupation as a military consultant.  Because the Veteran 
had normal hearing at discharge, the examiner opined that the 
Veteran's hearing loss was not attributable to noise exposure 
during military service.  The examiner also opined that his 
tinnitus was not due to in-service noise exposure since it 
did not begin until 2003, about 10 years after service 
discharge.  The examiner then opined that his hearing loss 
and tinnitus were likely a result of post-service 
occupational or recreational noise exposure or other 
etiologies.  

The Veteran also testified at a DRO hearing in May 2007 that 
he was diagnosed with hearing loss during service.  He 
testified that he sought medical treatment about two years 
after service discharge for his hearing loss and experienced 
no post-service noise exposure.  With respect to the 
Veteran's allegations, a layman is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno, supra.  
See also See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay 
observation").

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  But unlike the varicose 
veins in Barr or dislocated shoulder in Jandreau, hearing 
loss (sufficient to meet the requirements of § 3.385) is not 
a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to military service.  
See Espiritu, supra, and Woelhaert v. Nicholson, 21 Vet App 
456 (2007).

Although the Board generally finds that the Veteran is 
competent to provide statements regarding experiencing 
hearing problems in service, he is not credible.  In fact, 
his assertions are contradicted by the normal hearing acuity 
tests performed during service.  It is also notable that he 
denied experiencing hearing problems during active duty.  In 
sum, the Board accords the Veteran's arguments limited 
probative value.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  

The weight of the evidence is against a finding that the 
Veteran's bilateral hearing loss and tinnitus were incurred 
in or related to service.  Again, the Veteran denied any 
hearing problems during his August 1993 separation 
examination.  Further, the separation audiometric examination 
revealed no hearing loss.  The VA medical examiner's opinion, 
noting the Veteran's reported history and testing results, 
indicated that the Veteran's current hearing loss and 
tinnitus is not related to his in-service noise exposure.  
Further, post-service medical records provide that the 
Veteran did not seek medical treatment for his bilateral 
hearing loss and tinnitus until December 2003, nearly 10 
years after service discharge.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board finds that the medical evidence 
discounting a link to service outweighs the Veteran's 
statements offered many years after service, and in 
conjunction with his filing a claim for benefits.  The Board 
finds that the preponderance of the evidence is against a 
nexus between the current disability and any incident of 
service, including in-service noise exposure.  Service 
connection must be denied on a direct basis.  See Hickson, 
supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The Veteran cannot benefit from this presumption.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's bilateral hearing loss 
and tinnitus were incurred in or are related to in-service 
noise exposure.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


